Title: Henry Knox to Tobias Lear, 27 October 1792
From: Knox, Henry
To: Lear, Tobias



Dr sir,
[Philadelphia] 27 October 1792.

The statement relatively to the Cherokees shall be made tomorrow, or next day at furthest—The intelligence received, this afternoon from Governor Blount renders alterations necessary. I submit this intelligence to the President in Governor Blounts Letter of the 7th instant, received at 3 oClock P.M., together with certain Letters which I have written in consequence, to the Governors of South Carolina & Georgia—and to Mr Seagrove & Major Gaither—Two Vessels sail in the morning—One for Charleston and the other for St Marys.
If the President should direct any alterations or additions to the said Letters, I shall be glad to have them as early as possible.

H. Knox

